CHRIS DANIEL
                                 HARRIS COUNTY DISTRICT CLERK
                                    CIVIL/FAMILY POST TRIAL

                                              DATE: January 2, 2015
                                                                                       FILED IN
                                                  14thTRIAL
    FOURTEENTH COURT OF APPEALS INFORMATION SHEET BY   COURT COURT
                                                             OF APPEALS
                                                      HOUSTON, TEXAS
                              CLERK
                                                                             1/2/2015 1:41:53 PM
                                                                            CHRISTOPHER     A. PRINE
Note to trial court clerk: You are expected to file the clerk’s record by the original due date.  If
                                                                                     Clerk
you cannot, you should advise the Clerk of the Fourteenth Court of Appeals immediately in
writing, stating the reason and the date by which the record will be filed. Generally speaking,
for good cause shown, the Court will grant no more than two extensions from the original due
date, each extension not to exceed 30 days.

                  Appellate Case Number 14-14-00807-CV & 14-14-00834-CV
                  Trial Court Case Number:1985-35446-AC
                  Trial Court Number 281ST
______________________________________________________________________________
                                    Information from Trial Court Clerk
         The clerk’s record will be completed and filed with the appellate court clerk by the
         original due date, subject to payment arrangements being made.

X        The clerk’s record will not be filed by the original due date. (Please state reasons below)
                Reason(s): Reason(s): Due to unforeseen technical difficulties with a new
         Acrobat type program “Fox-it Phantom” that has been installed in this clerk’s
         computer system more          time is required to fully complete this clerk’s record.
         Estimated costs for is at $5,000.00 as per designation of clerks record. A request for
         deposit has been sent to the appellant’s attorney on today Jan. 2, 2015. See
         enclosure.

I believe I can file the clerk’s record by _1-09-15__, and I request 7 days extension.

         Appellant has not made payment arrangements.
         Appellant has been notified that the clerk’s record is ready.
         Appellant has made payment arrangements.

                                                               CHRIS DANIEL,
                                                               CLERK DISTRICT COURT,
                                                               HARRIS COUNTY, TEXAS

                                                               BY: /s/ PHYLLIS WASHINGTON
                                                                       PHYLLIS WASHINGTON, DEPUTY




District Clerk’s LetterOnReceipt NOAatt.wpd
                                                     January 2, 2014
High Importance:
PAUL SIMON TBN #24003276
SIMON HERBERT & MCCLELLAND, LLP
3411 RICHMOND AVE STE 400
HOUSTON, TX 77046                                                                       ”CORRECTION”
PH: 713-987-7100                                              SENT VIA: FAX ONLY
FX: 713-987-7120

RE: CAUSE NO. 1985-35446AC – 14-14-00807-CV - THE PETROLEUM WORKERS UNION OF THE REPUBLIC OF MEXICO
 V JAMES GOMEZ , AS RECEIVER FOR ARRIBA LIMITED IN THE 281 ST DISTRICT COURT OF HARRIS COUNTY, TX

Dear Attorney Simon:

We have received your notice of appeal in the above referenced case. We are informing you in order for us to
prepare, certify and timely file the clerk’s record with the appellate court that you must be in accordance with
rule (35.3) of the Texas Rules of Appellate Procedure which states:

(a) (2) The party responsible for paying for the preparation of the clerk’s record has paid the clerk’s fee, has
    made satisfactory arrangements with the clerk to pay the fee, or is entitled to appeal without p aying the
    fee.

The estimated cost of the clerk’s record is $ 8,600.00. We are requesting a deposit/payment of $4,000.00
before proceeding in preparing the clerk’s record. *After further review of your trial court case file and
with being in the process of preparing your appellate clerks record; I find that your clerks record is
greatly voluminous in size and costs; that a deposit must be paid before I can proceed further with the
full completion of the clerks record.

You may remit your payment in the form of a money order or cashier’s check, payable to Chris Daniel, District
Clerk by mailing to:

                                                              CHRIS DANIEL,
                                                              CLERK DISTRICT COURT,
                                                              HARRIS COUNTY, TEXAS

                                                              BY: /s/ PHYLLIS WASHINGTON
                                                                      PHYLLIS WASHINGTON, DEPUTY